 In the Matter of J. I. CASE COMPANYandPATTERN MAKERS LEAGUEOF NORTH AMERICA AND PATTERN MAKERS ASSOCIATION OF QUADCITIES AND VICINITY, AFFILIATED WITH THE AMERICAN FEDERATIONOF LABORCase No. R-1858.-Decided June 12, 1940Farm Machine and ImplementsManufacturingIndustrg-Investigation ofRepresentatives:controversy concerning representation of employees:refusalby employer to recognize union as exclusive representative-IndividualCon-tracts:held no bar to proceeding -Unit Appropriate for Collective Bargaining:allpatternmakers and pattern makers'apprentices;nocontest-ElectionOrderedMr. Charles F. McErlean,for the Board.Mr. Clark M. Robertson,of Milwaukee, Wis., for the Company.Mr. Roy E. Rogers,of Hammond, Ind., for the Pattern Makers.Mr. Emil CostelloandMr. Victor ,Roose, of Moline, Ill.,for theCommittee.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 19, 1940, Pattern Makers League of North Americaand Pattern Makers Association of Quad Cities and Vicinity, hereincalled the Pattern Makers, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of J. I. Case Company, Rock Island, Illinois,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On May 13, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation and24 N. L. R. B., No. 59.606 J. I. CASE COMPANY607authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On May 15, 1940, the Regional Director issued a notice of hearing,,copies of which were duly served upon the Company, the PatternMakers, and upon Farm Equipment Workers Organizing Committee,herein called the Committee.Pursuant to the notice, a hearing washeld on May 27, 1940, at Rock Island, Illinois, before Garnet L.Patterson, the Trial Examiner duly designated by the Board.TheBoard, the Company, the Pattern Makers, and the Committee wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJ. I. Case Company, a Wisconsin corporation, operates a plant atRock Island, Illinois, where it, is engaged in the business of manu-facturing farm machinery and implements.Raw materials valuedat approximately $1,000,000 were used in the manufacturing processescarried on by the Company at its Rock Island plant during 1939,approximately 80 per cent of which were shipped to it from pointsoutside the State of Illinois.During the same period, the Companysold products valued in excess of $2,000,000, of which approximately80 per cent were shipped to points outside the State of Illinois.If.THE ORGANIZATIONS INVOLVEDPatternMakers League of North America and Pattern MakersAssociation of Quad Cities and Vicinity are labor organizations affili-ated with the American Federation of Labor, admitting to member-ship the pattern makers and pattern makers' apprentices at theCompany's Rock Island plant.Farm Equipment Workers Organizing Committee is a labor or-ganization affiliated with the Congress of Industrial Organizations.It admits to membership production employees at the Company'sRock Island plant, excluding pattern makers and pattern makers'apprentices. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn January 9, 1940, the Pattern Makers, claiming to represent amajority of the pattern makers and pattern makers' apprentices inthe Company's Rock Island plant, requested the Company to bargainwith it as the exclusive representative of these employees.On April11, 1940, the Company stated that it had individual contracts withits pattern makers and pattern makers' apprentices which would notexpire until October 31, 1940, and that it had doubts as to the appro-priateness of the unit urged by the Pattern Makers.The Company maintains that the individual contracts mentionedabove constitute a bar to a present determination of representatives.The fact that an employee signs an individual contract of employ-ment cannot be held to reflect the desires of such employee regardingrepresentation and does not constitute any bar to collective bar-gaining on his behalf.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Pattern Makers urges that all pattern makers and patternmakers' apprentices in the Rock Island plant of the Company con-stitute a unit appropriate for the purposes of collective bargaining.The Committee stated that it did not claim to represent any of theemployees claimed by the Pattern Makers and that it did not opposethe unit desired by it.The Company did not state any positionwith reference to the appropriate unit.We see no reason for notfinding the craft unit urged by the Pattern Makers appropriate.We find that all pattern makers and pattern makers' apprenticesin the Rock Island plant of the Company constitute a unit appro-' SeeMatter of The Gates Rubber CompanyandDenver Printing Pressmen and As-sistants Union No. 40 and Denver Typographical Union No.49,8 N. L. R.B. 303;MatterofNorman H.Stone,Marvin H. Stone, and Jerome H. Stone,Jr., doing business asJ.H. Stone & Sons and International Printing Pressmen and Assistants' Union, Boa, andCarton Local#415,22 N. L. R. B. 850. J. I. CASE COMPANY609priate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Company introduced in evidence a. list of pattern makers andpattern makers' apprentices employed during the period from Jan-uary 1 to May'22, 1940. This list shows that the Company at presentemploys six employees in the appropriate unit. In support of itsclaim to majority representation, the Pattern Makers produced appli-cations for membership in the Pattern Makers signed by five ofthe six employees in the appropriate unit.The Company objectedto these applications serving as a basis for the certification of thePattern Makers without an election.Under these circumstances, webelieve that the question concerning representation can best beresolved by means of an election by secret ballot.2We shall direct that the employees of the Company eligible to votein the election shall be those in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the date ofour Direction of Election herein, including employees who did notwork during such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laidoff, but excluding those employees who have since quit or beendischarged for cause.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of J. I. Case Company, Rock Island, Illi-nois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All pattern makers and pattern makers' apprentices in theRock Island plant of the Company constitute a unit appropriatefor the purposes of collective bargaining, within themeaning ofSection 9 (b) of the National Labor Relations Act.2 SeeMatterof Armour dCompanyandUnited Packinghouse Workers, Local Indu3trialUnion No. 13 of Packinghonse Workers Organii.zngCommittee,affiliated withC. I. 0.,13 N. L.R. B. 567. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue. of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and. Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with J. I. Case Company, Rock Island, Illinois, an election bysecret ballot shall. be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all the pattern makers and pattern makers'apprentices in the Rock Island plant of the Company who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation and em-ployees who were then or have since been temporarily laid off, butexcluding employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byPatternMakers League of North America and Pattern MakersAssociation of Quad Cities and Vicinity, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining. .